Citation Nr: 0418433	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-14 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher rating than 50 percent for 
residuals of a total abdominal hysterectomy.

2.  Entitlement to a higher rating than 40 percent for a 
bladder disability.

3.  Entitlement to a higher rating than 10 percent for a low 
back disability.

4.  Entitlement to a higher rating than 10 percent for 
hypertension.

5.  Entitlement to a higher (compensable) rating for 
Raynaud's disease.

6.  Entitlement to a higher (compensable) rating for hallux 
valgus of the right foot.

7.  Entitlement to a higher (compensable) rating for 
hemorrhoids.

8.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from April 1997 to April 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of May 2001 
which granted service connection for residuals of a total 
abdominal hysterectomy (assigned a 50 percent rating), 
urinary incontinence (40 percent), a low back disability (10 
percent), hypertension (10 percent), and for Raynaud's 
disease, hallux valgus of the right foot, and hemorrhoids, 
each evaluated noncompensably disabling.  The veteran claims 
higher ratings for each of these disabilities.  Entitlement 
to a TDIU rating was denied by a January 2002 rating 
decision, and the veteran appeals that decision as well.  

After the case was transferred to the Board, a January 2004 
statement was received from a Congressman who noted that the 
veteran had recently been awarded disability benefits by the 
Social Security Administration (SSA) based on more recent 
medical information than possessed by the VA.  The 
Congressman requested that the SSA records be obtained, and 
the Board agrees that such is warranted as part of the VA's 
duty to assist the veteran with her claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  In addition, 
records of any other treatment for the service-connected 
disabilities since 2001 should be obtained.  

The Board also notes that effective in September 2003 there 
was a change in rating criteria concerning spine conditions.  
See 68 Fed.Reg. 51454-51457 (2003).  The RO should apply 
these new criteria to the issue of entitlement to a higher 
rating for a low back disability.  

Accordingly, the appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment since 2001 for her service-
connected disabilities.  The RO should 
then obtain copies of the related medical 
records.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits, as well 
as copies of all related SSA decisions.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
on appeal.  As to the issue of 
entitlement to a higher rating for a low 
back disability, the RO should consider 
the new rating criteria.  If the claims 
are denied, the veteran and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




